DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 11-14, filed 12/20/2021, with respect to claims 1, 3-13, and 15-22 have been fully considered and are persuasive.  The rejection of claims 1, 3-13, and 15-22 has been withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Andrew Paprocki on 1/27/2022.
Please amend claims 1 and 13 as follows: 
1. (Currently Amended) A method of quantifying cardiac electrophysiologic signals, the method comprising: receiving, by an electronic processor, a unipolar electrogram signal from each of a plurality of electrodes, each electrodes of the plurality of electrodes positioned at a different location of a heart, the plurality of electrodes including a first electrode, a second electrode, and a third electrode; calculating, by the electronic processor, a first bipolar electrogram signal based on a difference between a unipolar electrogram signal for the first electrode and a unipolar electrogram signal for the second electrode; calculating, by the electronic processor, a second bipolar electrogram signal based on a difference between the unipolar electrogram signal for the first electrode and a unipolar electrogram signal for the third electrode; calculating, by the electronic processor, a third bipolar electrogram signal based on a difference between the unipolar electrogram signal for the second electrode and the unipolar electrogram signal for the third electrode; determining, by the electronic processor, a first local activation time difference based at least in part on a determined value of an absolute maximum voltage a plurality of conduction velocity vectors, wherein the plurality of conduction velocity vectors includes a first conduction velocity vector for a first group of electrodes including the first electrode, the second electrode, and the third electrode based on the first local activation time difference, the second activation time difference, and the third activation time difference, and a second conduction velocity vector for an additional group of electrodes of the plurality of electrodes, wherein the additional group of electrodes includes at least one electrode that is not included in the first group of electrodes; generating a conduction velocity map indicative of relative conduction velocity of the propagating wavefront based on [[a]] the plurality of conduction velocity vectors, the plurality of conduction velocity vectors including a different conduction velocity vector for each of a plurality of different electrode groups of the plurality of electrodes; and displaying the conduction velocity map on a display screen.
13. (Currently Amended) A system for quantifying cardiac electrophysiologic signals, the system comprising: a controller configured to receive a unipolar electrogram signal from each of a plurality of electrodes, each electrode of the plurality of electrodes positioned at a different location of a heart, the plurality of electrodes including a first electrode, a second electrode, and a third electrode, calculate a first bipolar electrogram signal, based on a difference between a unipolar electrogram signal for the first electrode and a unipolar electrogram signal for the second electrode calculate a second bipolar electrogram signal based on a difference between the unipolar electrogram signal for the first electrode a plurality of conduction velocity vectors, wherein the plurality of conduction velocity vectors includes a first conduction velocity vector for a group of electrodes including the first electrode, the second electrode, and the third electrode based on the first local activation time difference, the second activation time difference, and the third activation time difference; and a second conduction velocity vector for an additional group of electrodes of the plurality of electrodes, wherein the additional group of electrodes includes at least one electrode that is not included in the first group of electrodes;  generate a conduction velocity map indicative of relative conduction velocity of the propagating wavefront based on [[a]] the plurality of conduction velocity vectors, the plurality of conduction velocity vectors including a different conduction velocity vector for each of a plurality of different electrode groups of the plurality of electrodes; and display the conduction velocity map on a display screen.

Allowable Subject Matter
Claims 1, 3-13, and 15-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 3-13, and 15-22 are allowed over the cited prior art because the Examiner found that none of the cited prior art discloses measuring and determining a conduction velocity vector from a group of three electrodes using in part the maximum voltage of the first electrode in combination with the rest of the claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792   

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792